Wood, J., (after stating the facts.) The court erred in telling the jury “that defendant, Neal, was not entitled to the credit claimed by him on his account with Brandon & Baugh for the value of the mules and corn furnished by him to Tom Hall to make a crop.” The uncontradicted proof shows that two mules valued at $115, and corn valued at $44, were furnished Hall to make the crop. The proof shows also that appellees knew that appellant had furnished his tenant the mules. The circumstances were such as to put them on inquiry as to any supplies furnished. They received the crop of Hall, upon which appellant had a lien for these supplies superior to the lien of their mortgage on Hall. They were therefore liable to appellant out of the proceeds of Hall’s crop for the value of the mules and corn. Sand. & H. Dig., § 4795. Appellant was entitled to have the amount credited on his account with appellees, whether he was liable for Hall’s account or not. If appellant was liable for Hall’s account, and the account of appellant (including Hall’s) remained unpaid, after giving him the benefit of a credit for the amount of these supplies, he would not be prejudiced by the instruction. But appellant contends, and there was evidence tending to support his contention, that he was not liable for the account of his tenant Hall. The instruction was' erroneous, because it took this matter away from the jury. Until the contrary is shown, it must be presumed to have been prejudicial. Since the cause must be remanded for new trial, we will pass upon the propositions embodied in appellant’s request. Concerning the relation existing between appellant and Tom Hall, appellant testified: “I made a contract with Tom Hall to cultivate some of my land in Lee county for the year 1898. I agreed to furnish him with the land, two mules, and eighty-eight bushels of corn, and he agreed to perform the labor, supply himself with everything else that was necessary, and give me one-fourth of the cotton and one-third of the corn for the rent of the land, and pay for the corn and mules to come out of Ms part of the crop after paying the rent.” The other party to the contract, Hall, testified substantially the same. It is somewhat difficult under this evidence to determine whether the relation of the parties was that of landlord and tenant or that of owner-employer and cropper-employee. It could not be both, as' the propositions in appellant’s request seem to assume. Our opinion is that it was a contract for the cultivation of land on shares, where the occupier was to have the exclusive possession of the land for the year 1898, and that he was to pay or deliver to the owner certain portions of the crop as rent, which created the relation of landlord and tenant. Tinsley v. Craige, 54 Ark. 346, 15 S. W. 897; Deaver v. Rice, 34 Am. Dec. 388, and other cases cited in note to Putnam v. Wise, 37 Am. Dec. 309, 314, under title, Cases Holding Occupier to be Tenant,” etc. The title to the crops as between appellant and his tenant is not involved here. The proof as to the relation between appellant and Hall is uneontroverted. If upon a retrial it remains the same, the court should hold to the view that the relation was that of landlord and tenant. The act of April 6, 1885 (Sand. & H. Dig., § 4795), applies to landlords strictly as such, and also to landlords as em-plovers. The act of March 21, 1883 (Sand. & II. Dig., § 4793), has no application to the relation of landlord and tenant, but only to that of employer and employee. The fourth proposition should have been given. There was evidence tending to show that the goods furnished Hall by appellees were not furnished on the credit of Neal, as an original undertaking, but that they were furnished Hall on his own credit, Neal simply being security for his account. For the error indicated, reverse the judgment, and remand for new trial. Bunn, C. J., dissents in some particulars.